DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,839,780. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same subject matter.
Claims 1-8, are rejected on the ground of nonstatutory double patenting over claims 1-4 of U.S. Patent No. 10,839,780 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:   A method for cellular composition comprising: at a first apparatus: receiving, a control signal comprising user data; filtering, responsive to the received user data, at least one dataset containing a plurality of modules, each module comprising a plurality of cells, each cell is an item of music; selecting, responsive to the received user data, at least one cell from the filtered at least one dataset; and arranging the at least one cell according to a pathway, the pathway indicates a progression from one cell to another cell in the cellular composition. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tedman et al. (2007/0174430).
Tedman et al. disclose a cellular composition method comprising: at a first apparatus (202):  receiving a request (402) for a cellular composition; receiving user data (410); and 
transmitting, to a second apparatus (210), a control signal comprising the request and user data (figure 1); at the second apparatus (210); receiving (416), from the first apparatus (202), the control signal (figure 1); filtering, responsive to the received user data, at least one dataset containing a plurality of modules, each module comprising a plurality of cells (paragraphs 43-45); selecting at least one cell from the filtered at least one dataset (paragraph 60); and arranging, responsive to the control signal, the at least one cell according to a pathway (paragraphs 60-63).
Tedman et al. disclose the method wherein the step of selecting at least one cell comprises selecting, at the second apparatus (210), a first cell from a first filtered dataset and a second cell from a second filtered dataset based on properties of the first cell, the method further comprising: at the second apparatus (210); arranging the first cell according to a first pathway; arranging the second cell according to a second pathway; and wherein the first pathway and second pathway at least partly overlap (merging) (paragraphs 59- 65).
Tedman et al. disclose the method further comprising: at the first apparatus (202): 

Tedman et al. disclose the method wherein the step of transmitting a modified control signal comprises: determining, for each change in user data, a change type and a change magnitude; and generating a modified control signal comprising each determined change type and change magnitude (paragraphs 43-46).
Tedman et al. disclose an apparatus for composing music, the apparatus comprising:  user interface (202, 300) configured to receive a request to compose music; and a processor configured to, responsive to the received request (figure 1); receive user data (410); filter, responsive to the received user data, at least one dataset containing a plurality of pre-recorded items of music (214) (paragraphs 43-45); select at least one pre-recorded item of music from the filtered at least one dataset (paragraph 60); compose music using the or each selected pre-recorded item of music; and generate metadata associated with the composed music (paragraphs 60-63; and figure 3).
	Tedman et al. disclose the apparatus wherein the processor modifies a characteristic of the or each selected pre-recorded item of music by modifying at least one of: pitch, key, melody, rhythm, timbre, form, and tempo (paragraphs 43-45).
Tedman et al. disclose the apparatus wherein the at least one dataset comprises a harmony dataset and the processor is configured to: filter, responsive to the received user data, the harmony dataset; and select the pre-recorded item of music from the filtered harmony dataset (paragraphs 44 and 61-63).

Tedman et al. disclose the apparatus wherein the at least one dataset comprises a harmony dataset, a beat dataset, a solo dataset and an atmosphere dataset, and wherein the processor is configured to: filter, responsive to the received user data, the harmony dataset, the beat dataset, the .

Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (8,312,017).
Martin et al. disclose a method for cellular composition comprising: at a first apparatus: receiving (301), a control signal comprising user data (figure 2); filtering (304), responsive to the received user data, at least one dataset containing a plurality of modules, each module comprising a plurality of cells, each cell is an item of music (figure 1A); selecting, responsive to the received user data, at least one cell from the filtered at least one dataset (column 6, line 52 – column 7, line 20); and arranging the at least one cell according to a pathway, the pathway indicates a progression from one cell to another cell in the cellular composition (figure 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedman et al. in view of Bowen (2006/0107822).
Tedman et al. are discussed above.  Tedman et al. do not disclose pace or speed.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Bowen with Tedman et al., because the teachings provide the ability to sense biometrics and speed or pace to control the musical output. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
3/13/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837